                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 UNITED STATES OF AMERICA,
                                                    CR 19- 12- M-DLC
                       Plaintiff,

        vs.                                          ORDER

 MATTHEW CURTIS OLSON,
 aka Matti Curtis,

                       Defendant.


      Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 62.) The Court finds :

      THAT the United States and the Defendant, Matthew Curtis Olson, entered

into a plea agreement that provides a factual basis and cause to issue a forfeiture

order under 21 U.S.C. § 853(a)(l) and (2);

      THAT prior to the disposition of the assets, the United States Marshal's

Service and/or the Drug Enforcement Administration is required to seize the

forfeited property; and

      THAT 21 U.S.C. § 853(n)(l) requires that third parties who may have an




                                         - 1-
interest in the property receive notice, via publication, or to the extent practical,

direct written notice of the forfeiture and the United States' intent to dispose of the

property.

         Accordingly, IT IS ORDERED:

         THAT Defendant Matthew Curtis Olson's interest in any property

constituting and derived from any proceeds obtained, directly and indirectly, as a

result of the violation in Count II of the Indictment, and any property used and

intended to be used, in any manner and part, to commit, and facilitate the

commission of, such violation, is forfeited to the United States in accordance with

21 U.S.C. § 853(a)(l) and (2). That property consists specifically of the following

items:

         • $4,247 United States currency;

         THAT the United States Department Marshal's Service and/or the Drug

Enforcement Administration is directed to seize the property subject to forfeiture

and further to make a return as provided by law;

         THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, notice of the Court's Preliminary

                                            -2-
Order and the United States' intent to dispose of the property in such manner as the

Attorney General of the United States may direct, pursuant to 21 U.S.C.

§ 853(n)(l), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(7) and Fed. R.

Crim. P. 32.2, in which all interests will be addressed.

      DA TED this 1lt!.._
                       ¾ ay of July, 2019.




                                        Dana L. Christensen, Chief Judge
                                        United States District Court




                                         -3-
